Order modified by striking out the provision stating the specific questions to be submitted to the jury and substituting for such questions the general issue relating to the defense based on a release and as so modified affirmed, with ten dollars costs and disbursements to the respondent. No decision upon the motion should be made until after the verdict of the jury has been received. All concur, except Edgcomb and Crosby, JJ., who dissent and vote for reversal and *809dismissal of the complaint. Present — Sears, P. J., Taylor, Edgcomb, Crosby and Lewis, JJ.